The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 2-21 are presented for examination
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8-9 of patent application 10275013.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17409527
Patent 10275013
     2. (New) An apparatus, comprising:
a memory controller configured to provide a chip enable signal to a group of memory die, wherein, in response to the chip enable signal being set inactive, the group of memory die may transition from an active state to an idle state, wherein the memory controller is further configured to provide a select signal to select at least one memory die of the group of
memory die to hold the at least one memory die in the idle state, wherein the memory controller is further configured to issue a low power state command to the group of memory die to cause each memory die of the group of memory die other than the at least one memory die to transition to a low power state, wherein power consumption in the idle state is greater than power consumption in the low power state.
     8. (Original) An apparatus, comprising:
a memory group including a plurality of memories configured to receive an active enable signal at a memory group and , in response to the active enable signal, transition the plurality of memories from a first mode of operation to a second mode of operation, the memory group further configured to receive separate commands for each of the plurality of memories of the memory group except a selected memory from the plurality of memories of the memory group and in response to the separate commands for each of the plurality of memories, except the
selected memory, individually transition each of the plurality of memories except the selected memory into a respective second power mode, wherein each of the separate commands includes an address associated with a respective memory of the plurality of memories and a setting for the respective memory of the plurality of memories.
     9, (Original) The apparatus of claim 8, wherein a power mode of the first mode
of operation is different than a power mode of the third mode of operation.
     3. (New) The apparatus of claim 2, wherein the at least one memory die in the idle state is configured to respond to host system commands.
     6. (Original) The apparatus of claim 1, further comprising:
     a host; and
     a controller coupled to the host and to the memory group, wherein the controller is
configured to control a mode of operation of the memories of the memory group responsive to command signals received from the host.



As shown from the table above, claims 6 and 8-9 of patent 10275013 teaches the same concept of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187